                                    UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DURANE ODEN,

                 Plaintiff,

           v.                                           Case No. 17-cv-1134-JPG-GCS

 VIPIN SHAH, DR. PHIL MARTIN, and
 WEXFORD HEALTH CARE SOURCES,

                 Defendants.

                                         JUDGMENT
       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,
       IT IS HEREBY ORDERED AND ADJUDGED that summary judgment is entered as
follows:
   •   On Count 1, a deliberate indifference to medical need claim, in favor of defendant Vipin
       Shah and against plaintiff Durane Oden; and

   •   On Count 3, a deliberate indifference to medical need claim, in favor of defendant
       Wexford Health Care Sources and against plaintiff Durane Oden;

and that the foregoing claims are dismissed with prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that Count 2, a deliberate indifference
to medical need claim against defendant Dr. Phil Martin, is dismissed without prejudice.
DATED: November 5, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk



Approved:       s/ J. Phil Gilbert
                J. PHIL GILBERT
                DISTRICT JUDGE
